         Case 1:17-cv-02361-CKK Document 74 Filed 05/10/19 Page 1 of 2



                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA


 MATTHEW DUNLAP,


                   Plaintiff,

        v.                                        Civil Docket No. 17-cv-2361 (CKK)

 PRESIDENTIAL ADVISORY
 COMMISSION ON ELECTION
 INTEGRITY et al.,


                   Defendants.



                          DEFENDANTS’ MOTION TO DISMISS

       Defendants, by their undersigned counsel, hereby move pursuant to Rule 12(b)(1) and Rule

12(b)(6) of the Federal Rules of Civil Procedure for dismissal of this action for lack of subject

matter jurisdiction and for failure to state a claim upon which relief may be granted. The grounds

for the aforementioned motion are set forth in the accompanying Memorandum in Support of

Defendants’ Motion to Dismiss. A proposed order is also submitted.

Dated: May 10, 2019                           Respectfully submitted,

                                              JOSEPH H. HUNT
                                              Assistant Attorney General

                                              ELIZABETH J. SHAPIRO
                                              Deputy Director

                                              /s/ Joseph E. Borson
                                              CAROL FEDERIGHI
                                              Senior Trial Counsel
                                              KRISTINA A. WOLFE
                                              JOSEPH E. BORSON (Va. Bar No. 85519)
                                              United States Department of Justice
                                              Civil Division, Federal Programs Branch
                                              P.O. Box 883
Case 1:17-cv-02361-CKK Document 74 Filed 05/10/19 Page 2 of 2



                            Washington, D.C. 20044
                            Tel: (202) 514-1944 / Fax: (202) 616-8460
                            E-mail: Joseph.Borson@usdoj.gov




                              2
